NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both pump unit and mounting bush.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the feature of the number of modules.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “connection means”, “component collection means”, “drive connection means”, “synchronization means”, “engagement means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 5, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear if the term “the pump” refers to the same “at least one pump” recited in claim 1, upon which said claim depends, or to a different pump. 
Claim 11 recites the limitations “supply means”, “collection means”, and “motor” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding clam 18, it is unclear if the term “modular units” refers to the same “modules” recited in claim 1, upon which said claim depends, or to a different module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186057 (Fell et al.) in view of Wood (U.S. Patent Application Pub. No. 2014/0259013).
Regarding claim 1, WO 2015/186057 discloses a centrifuge apparatus including an inlet 7 for supply of one or more liquids to pass through the apparatus, at least one pump (page 16, line 14), at least one body 20 in which at least one flying lead assembly 202 and/or 208 is located and from which separated components of the said liquid are collected via one or more outlets (outlet 208 leading to collection containers 40-44 and/or 210), said body rotatable with respect to a housing 100 so as to allow separation of the said components and the said body, housing and flying leads assembly are provided as a module so as to allow the adaptation of the processing capacity of the apparatus by the selective interconnection of a number of said modules, wherein said modules are located in a support structure 150 and said modules are independently controllable so as to be capable of being independently or simultaneously operable to separate components from an input liquid pumped to the same and said modules are selectively provided with the same input liquid or different input liquids to respective modules (claims 1-13), but does not specifically disclose at least one pump to allow the liquid to be pumped into and through a plurality of flying lead assemblies.
Wood discloses at least one pump to allow the liquid to be pumped into and through a plurality of flying lead assemblies (para. [0045], [0059]). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the apparatus of WO 2015/189057 with the pump of Wood for the purpose of pumping fluid to and out of the centrifuge (para. [0059]). 
Regarding claim 2, WO 2015/186057 discloses wherein the module includes connection means 202 and/or 208 to allow the same to be connected to liquid supply means 200 and component collection means 210.
Regarding claim 3, WO 2015/186057 discloses wherein the supply means and/or collection means are the same for each of the modules when used in combination to form the apparatus (Fig. 10A – 10D).
Regarding claim 4, WO 2015/186057 discloses wherein the liquid supply means are provided in the form of a reservoir of the one or more liquids and which is used to supply each of the modules connected together at an instant of time (Fig. 10B and 10C).
Regarding claim 5, WO 2015/186057 does not disclose wherein the pump is provided to allow the supply of the liquid from the liquid supply means to each of the modules which are connected to form the apparatus.
Wood discloses wherein the pump is provided to allow the supply of the liquid from the liquid supply means to the centrifuge (corresponding to module) (para. [0045], [0059]). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided each module of WO 2015/189057 with the pump of Wood for the purpose of pumping fluid to and out of the centrifuge (para. [0059]).
Regarding claim 6, WO 2015/186057 discloses wherein the apparatus includes at least one motor 152 provided to allow the rotation of each body of the modules which are connected together to form the apparatus.
Regarding claim 7, WO 2015/186057 discloses wherein each body rotates with respect to the housing with which the same is located (page 16 lines 1-4).
Regarding claim 9, WO 2015/186057 discloses wherein the said module includes a motor 152 to rotate the body.
Regarding claim 10, WO 2015/186057 discloses wherein synchronization means 126 are provided so as to allow, when a plurality of modules (Modules 1-6) are connected together to form the apparatus, the said module motors to be operated in a synchronized manner / or independently (Fig. 12).
Regarding claim 11, WO 2015/186057 discloses wherein the support structure 150 includes the supply means and/or collection means and/or motor located therein, and engagement means 60 to allow the selective engagement of the said modules therewith.
Regarding claim 12, WO 2015/186057 discloses wherein the support structure 150 acts as a centralized location for each of the modules which are connected to form the apparatus.
Regarding claim 13, WO 2015/186057 discloses wherein the apparatus includes a control system 126 to selectively control the operation of each of the modules to allow the same to be used independently or in combination.
Regarding claim 15, WO 2015/186057 discloses wherein the modules which are connected together to form the apparatus allow the separation of components from different liquids supplied thereto so that the apparatus allows the separation of the same or different components from different liquids (Fig. 10A).
Regarding claim 16, WO 2015/186057 discloses wherein the control of the modules allows the capacity to process the different liquids to be selected to suit specific requirements at that time (page 16 line 6 – page 17 line 9).
Regarding claim 17, WO 2015/186057 does not disclose wherein the flying lead assembly is removable from the body as a unit.
Wood discloses wherein the flying lead assembly is removable from the body as a unit (para. [0063]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of WO 2015/186057 with the removable flying lead of Wood for the purpose of easy assembly and replacement (para. [0063]).
Regarding claim 18, WO 2015/186057 discloses a method of operation of centrifuge apparatus comprising a selected number of modular units (Modules 1-6) as herein described in claim 1 wherein said method includes selectively connecting one or a number of modules to one or more liquid supply means and simultaneously operating the modules to extract components form the one or liquids supplied thereto (Fig. 10A-10D; page 16 line 6 – page 17 line 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186057 (Fell et al.) in view of Wood (U.S. Patent Application Pub. No. 2014/0259013), and further in view of Pause et al. (U.S. Patent No. 3,753,351).
Regarding claim 8, modified WO 2015/186057 does not disclose wherein drive connection means are provided so as to allow each of the bodies of the modules which are connected to form the apparatus, to be rotated by a common motor.
Pause et al. discloses wherein drive connection means 5-17 are provided so as to allow each of the bodies of the modules 18, 19, 20, and/or 21 which are connected to form the apparatus, to be rotated by a common motor 1  (Fig. 3; col. 5 lines 4-19). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of modified WO 2015/186057 with the drive connection means of Pause et al. for the purpose of accelerating and decelerating at least two centrifuges, or other rotary masses, by hydrostatic transmissions including hydraulic pumps driven by a common drive motor (col. 3 lines 18-27).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/186057 (Fell et al.) in view of Wood (U.S. Patent Application Pub. No. 2014/0259013), and further in view of CN 104874201 (He et al).
Regarding claim 8, modified WO 2015/186057 does not disclose wherein drive connection means are provided so as to allow each of the bodies of the modules which are connected to form the apparatus, to be rotated by a common motor.
CN 104874201 discloses wherein drive connection means 2 are provided so as to allow each of the bodies of the modules 11-13 which are connected to form the apparatus, to be rotated by a common motor 1  (Figure). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of modified WO 2015/186057 with the drive connection means of CN 104874201 for the purpose of increasing extracting effect and extraction efficiency (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774